Exhibit 10.1

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”) OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

WARRANT TO PURCHASE 105,555 SHARES

OF THE COMMON STOCK OF

MOTIVE, INC.

EFFECTIVE DATE: February 20, 2006

EXPIRATION DATE: February 20, 2009

This certifies that HEIDRICK & STRUGGLES, INC. or its transferees or assigns
(each individually, the “Holder”) for the agreed upon value of $1.00 and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, shall be entitled to purchase from MOTIVE, INC., a Delaware
corporation (the “Company”), having its principal place of business at 12515
Research Boulevard, Bldg. 5, Austin, TX 78759, a maximum of 105,555 fully paid
and nonassessable shares of the Company’s Common Stock (“Common Stock”) for cash
at prices equal to the following: $3.40 per share for 83,333 shares and $0.01
per share for 22,222 shares (the “Exercise Price”) at any time, or from time to
time, up to and including 5:00 p.m. Pacific time on the Expiration Date, upon
the surrender to the Company at its principal place of business (or at such
other location as the Company may advise the Holder in writing) of this Warrant
properly endorsed, a Form of Subscription in substantially the form attached
hereto duly filled in and signed and, as applicable, upon payment in cash or by
check of the aggregate Exercise Price for the number of shares for which this
Warrant is being exercised determined in accordance with the provisions hereof,
or the surrender of the right to acquire the number of shares of Common Stock
determined in accordance with Section 1.2. The Exercise Prices and the number of
shares of Common Stock purchasable hereunder are subject to adjustment as
provided in Section 3 of this Warrant.

The Warrant is being issued pursuant to the letter agreement between the Company
and the Holder dated as of November 8, 2005 (the “Letter Agreement”). The Holder
of this Warrant is subject to certain restrictions, and entitled to certain
rights as set forth in the Letter Agreement. This Warrant is referred to as the
“Warrant” in the Letter Agreement.

This Warrant is subject to the following terms and conditions:

1. EXERCISE; ISSUANCE OF CERTIFICATES; PAYMENT FOR SHARES.

1.1. General. This Warrant is exercisable at the option of the holder of record
hereof at any time or from time, to time, up to the Expiration Date for all or
any part of the shares of Common Stock (but not for a fraction of a share),
which may be purchased hereunder. The Company agrees that the shares of Common
Stock purchased under this Warrant shall be and are deemed to be issued to the
Holder hereof as the record owner of such shares as of the close of business on
the date on which this Warrant, properly endorsed, the completed and executed
Form of Subscription and appropriate payment for such shares shall have each
been delivered to the



--------------------------------------------------------------------------------

Company at its principal place of business. Certificates for the shares of
Common Stock so purchased, together with any other securities or property to
which the Holder is entitled upon such exercise, shall be delivered to the
Holder by the Company at the Company’s expense within a reasonable time after
the rights represented by this Warrant have been so exercised, and in any event,
within five (5) business days of such exercise. In case of a purchase of less
than all the shares which may be purchased under this Warrant, the Company shall
cancel this Warrant and execute and deliver a new Warrant or Warrants of like
tenor for the balance of the shares purchasable under the Warrant surrendered
upon such purchase to the Holder hereof within a reasonable time. Each stock
certificate so delivered shall be in such denominations of Common Stock as may
be requested by the Holder hereof and shall be registered in the name designated
by such Holder.

1.2 Net Issue Exercise. Notwithstanding any provisions herein to the contrary,
if the fair market value of one share of the Company’s Common Stock is greater
than the Exercise Price (at the date of calculation as set forth below), in lieu
of exercising this Warrant for cash, the Holder may elect a “Net Issue Exercise”
pursuant to which it will receive shares equal to the value (as determined
below) of this Warrant (or the portion thereof being exercised) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Form of Subscription and notice of such election in which event the
Company shall issue to the Holder a number of shares of Common Stock computed
using the following formula:

X = Y (A-B)

  A

Where X = the number of shares of Common Stock to be issued to the Holder

Y = the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being exercised (at the date of such exercise)

A = the fair market value of one share of the Company’s Common Stock (at the
date of such exercise)

B = Exercise Price (as adjusted to the date of such exercise).

For purposes of the above calculation, the fair market value of one share of
Common Stock shall be determined by the Company’s Board of Directors in good
faith; provided, however, that where there is a public market for the Company’s
Common Stock, the fair market value per share shall be the average of the
closing prices of the Company’s Common Stock quoted on the Nasdaq National
Market (or similar system) or on any exchange on which the Common Stock is
listed, whichever is applicable, over the five (5) trading day period ending on
the trading day immediately preceding the day the Warrant is being exercised.

2. SHARES TO BE FULLY PAID; RESERVATION OF SHARES. The Company covenants and
agrees that all shares of Common Stock which may be issued upon the exercise of
the rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued,

 

2



--------------------------------------------------------------------------------

fully paid and nonassessable and free from all preemptive rights of any
shareholder and free of all taxes, liens and charges with respect to the issue
thereof. The Company further covenants and agrees that, during the period within
which the rights represented by this Warrant may be exercised, the Company will
at all times have authorized and reserved, for the purpose of issue or transfer
upon exercise of the subscription rights evidenced by this Warrant, a sufficient
number of shares of authorized but unissued Common Stock, or other securities
and property, when and as required to provide for the exercise of the rights
represented by this Warrant. The Company will take all such action as may be
necessary to assure that such shares of Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any domestic securities exchange upon which the Common Stock may
be listed; provided, however, that the Company shall not be required to effect a
registration under Federal or State securities laws with respect to such
exercise. The Company will not take any action which would result in any
adjustment of the Exercise Price (as set forth in Section 3 hereof) if the total
number of shares of Common Stock issuable after such action upon exercise of all
outstanding warrants, together with all shares of Common Stock then outstanding
and all shares of Common Stock then issuable upon exercise of all options and
upon the conversion of all convertible securities and other equity purchase
rights then outstanding, would exceed the total number of shares of Common Stock
then authorized by the Company’s Certificate of Incorporation (the “Company
Charter”).

3. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES. The Exercise Price and the
number of shares purchasable upon the exercise of this Warrant shall be subject
to adjustment from time to time upon the occurrence of certain events described
in this Section 3. Upon each adjustment of the Exercise Price, the Holder of
this Warrant shall thereafter be entitled to purchase, at the Exercise Price
resulting from such adjustment, the number of shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
shares purchasable pursuant hereto immediately prior to such adjustment, and
dividing the product thereof by the Exercise Price resulting from such
adjustment.

3.1 Subdivision or Combination of Stock. In case the Company shall at any time
subdivide its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision shall
be proportionately reduced, and conversely, in case the outstanding shares of
Common Stock of the Company shall be combined into a smaller number of shares
(by reverse stock split or otherwise), the Exercise Price in effect immediately
prior to such combination shall be proportionately increased.

3.2 Dividends in Common Stock, Other Stock, Property, Reclassification. If at
any time or from time to time the Holders of Common Stock (or any shares of
stock or other securities at the time receivable upon the exercise of this
Warrant) shall have received or become entitled to receive, without payment
therefor,

(a) Common Stock or any shares of stock or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
or any rights or options to subscribe for, purchase or otherwise acquire any of
the foregoing by way of dividend or other distribution,

(b) any cash paid or payable otherwise than as a cash dividend, or

 

3



--------------------------------------------------------------------------------

(c) Common Stock or additional stock or other securities or property (including
cash) by way of spinoff, split-up, reclassification, combination of shares or
similar corporate rearrangement, (other than shares of Common Stock issued as a
stock split or adjustments in respect of which shall be covered by the terms of
Section 3.1 above),

then, and in each such case, the Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Common
Stock receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clause (b) above and this clause (c)) which such
Holder would hold on the date of such exercise had he been the holder of record
of such Common Stock as of the date on which holders of Common Stock received or
became entitled to receive such shares or all other additional stock and other
securities and property.

3.3 Reorganization, Consolidation, Merger or Sale. If any recapitalization or
reorganization of the capital stock of the Company, or any consolidation or
merger of the Company with another corporation, or the sale of all or
substantially all of its assets or other transaction shall be effected in such a
way that holders of Common Stock shall be entitled to receive stock, securities,
or other assets or property (an “Organic Change”), then, as a condition of such
Organic Change, lawful and adequate provisions shall be made by the Company
whereby the Holder hereof shall thereafter have the right to purchase and
receive (in lieu of the shares of the Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented by this Warrant) such shares of stock, securities or other assets or
property as may be issued or payable with respect to or in exchange for a number
of outstanding shares of such Common Stock equal to the number of shares of such
stock immediately theretofore purchasable and receivable upon the exercise of
the rights represented by this Warrant. In the event of any Organic Change,
appropriate provision shall be made by the Company with respect to the rights
and interests of the Holder of this Warrant to the end that the provisions
hereof (including, without limitation, provisions for adjustments of the
Exercise Price and of the number of shares purchasable and receivable upon the
exercise of this Warrant) shall thereafter be applicable, in relation to any
shares of stock, securities or assets thereafter deliverable upon the exercise
hereof. Prior to the consummation of any such consolidation, merger or sale, the
successor entity (if other than the Company) resulting from such consolidation
or the corporation purchasing such assets shall assume by written instrument
reasonably satisfactory in form and substance to the Holders executed and mailed
or delivered to the registered Holder hereof at the last address of such Holder
appearing on the books of the Company, the obligation to deliver to such Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such Holder may be entitled to purchase.

3.4 Certain Events. If any change in the outstanding Common Stock of the Company
or any other event occurs as to which the other provisions of this Section 3 are
not strictly applicable or if strictly applicable would not fairly protect the
purchase rights of the Holder of the Warrant in accordance with such provisions,
then the Board of Directors of the Company shall make an adjustment in the
number and class of shares available under the Warrant, the Exercise Price or
the application of such provisions, so as to protect such purchase rights as
aforesaid. The adjustment shall be such as will give the Holder of the Warrant
upon exercise for the same aggregate Exercise Price the total number, class and
kind of shares as the

 

4



--------------------------------------------------------------------------------

Holder would have owned had the Warrant been exercised prior to the event and
had the Holder continued to hold such shares until after the event requiring
adjustment.

3.5 Notices of Change.

(a) Immediately upon any adjustment in the number or class of shares subject to
this Warrant and/or of the Exercise Price, the Company shall give written notice
thereof to the Holder, setting forth in reasonable detail and certifying the
calculation of such adjustment.

(b) The Company shall give written notice to the Holder at least 10 business
days prior to the date on which the Company closes its books or takes a record
for determining rights to receive any dividends or distributions.

(c) The Company shall also give written notice to the Holder at least 30
business days prior to the date on which an Organic Change shall take place.

4. ISSUE TAX. The issuance of certificates for shares of Common Stock upon the
exercise of the Warrant shall be made without charge to the Holder of the
Warrant for any issue tax (other than any applicable income taxes) in respect
thereof; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance and
delivery of any certificate in a name other than that of the then Holder of the
Warrant being exercised.

5. CLOSING OF BOOKS. The Company will at no time close its transfer books
against the transfer of any warrant or of any shares of Common Stock issued or
issuable upon the exercise of any warrant in any manner which interferes with
the timely exercise of this Warrant.

6. NO VOTING OR DIVIDEND RIGHTS; LIMITATION OF LIABILITY. Nothing contained in
this Warrant shall be construed as conferring upon the Holder hereof the right
to vote or to consent or to receive notice as a shareholder of the Company or
any other matters or any rights whatsoever as a shareholder of the Company. No
dividends or interest shall be payable or accrued in respect of this Warrant or
the interest represented hereby or the shares purchasable hereunder until, and
only to the extent that, this Warrant shall have been exercised. No provisions
hereof, in the absence of affirmative action by the holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of the
holder hereof, shall give rise to any liability of such Holder for the Exercise
Price or as a shareholder of the Company, whether such liability is asserted by
the Company or by its creditors.

7. WARRANTS TRANSFERABLE. Subject to compliance with applicable federal and
state securities laws, this Warrant and all rights hereunder are transferable,
in whole or in part, without charge to the holder hereof (except for transfer
taxes), upon surrender of this Warrant properly endorsed. Each taker and holder
of this Warrant, by taking or holding the same, consents and agrees that this
Warrant, when endorsed in blank, shall be deemed negotiable, and that the holder
hereof, when this Warrant shall have been so endorsed, may be treated by the
Company, at the Company’s option, and all other persons dealing with this
Warrant as the absolute owner hereof for any purpose and as the person entitled
to exercise the rights represented by this Warrant, or to the transfer hereof on
the books of the Company any notice to

 

5



--------------------------------------------------------------------------------

the contrary notwithstanding; but until such transfer on such books, the Company
may treat the registered owner hereof as the owner for all purposes.

8. RIGHTS AND OBLIGATIONS SURVIVE EXERCISE OF WARRANT. The rights and
obligations of the Company, of the holder of this Warrant and of the holder of
shares of Common Stock issued upon exercise of this Warrant, shall survive the
exercise of this Warrant.

9. FURTHER REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

(a) Articles and Bylaws. The Company has made available to Holder true, complete
and correct copies of the Company Charter and Bylaws, as amended, through the
date hereof.

(b) Due Authority. The execution and delivery by the Company of this Warrant and
the performance of all obligations of the Company hereunder, including the
issuance to Holder of the right to acquire the shares of Common Stock, have been
duly authorized by all necessary corporate action on the part of the Company,
and the Warrant is not inconsistent with the Company Charter or Bylaws and
constitutes a legal, valid and binding agreement of the Company, enforceable in
accordance with its terms.

(c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Warrant, except for any filing required by applicable federal and state
securities laws, which filing will be effective by the time required thereby.

(d) Issued Securities. All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable. All outstanding shares of capital stock were issued in full
compliance with all federal and state securities laws.

(e) Exempt Transaction. Subject to the accuracy of the Holders representations
in Section 10 hereof, the issuance of the Common Stock upon exercise of this
Warrant will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Securities Act of 1933, as amended (the “1933
Act”), in reliance upon Section 4(2) thereof, and (ii) the qualification
requirements of the applicable state securities laws.

(f) Compliance with Rule 144. At the written request of the Holder, who proposes
to sell Common Stock issuable upon the exercise of the Warrant in compliance
with Rule 144 promulgated by the Securities and Exchange Commission, the Company
shall furnish to the Holder, within thirty (30) days after receipt of such
request, a written statement confirming the Company’s compliance with the filing
requirements of the Securities and Exchange Commission as set forth in such
Rule, as such Rule may be amended from time to time.

 

6



--------------------------------------------------------------------------------

10. REPRESENTATIONS AND COVENANTS OF THE HOLDER.

This Warrant has been entered into by the Company in reliance upon the following
representations and covenants of the Holder:

(a) Investment Purpose. The Warrant and the Common Stock issuable upon exercise
of the Warrant will be acquired for investment and not with a view to the sale
or distribution of any part thereof, and the Holder has no present intention of
selling or engaging in any public distribution of the same except pursuant to a
registration or exemption pursuant to the 1933 Act.

(b) Private Issue. The Holder understands (i) that the Warrant and the Common
Stock issuable upon exercise of this Warrant is not registered under the 1933
Act or qualified under applicable state securities laws on the ground that the
issuance contemplated by this Warrant will be exempt from the registration and
qualifications requirements thereof pursuant to Section 4(2) of the 1933 Act and
any applicable state securities laws, and (ii) that the Company’s reliance on
such exemption is predicated on the representations set forth in this
Section 10.

(c) Disposition of Holders Rights. In no event will the Holder make a
disposition of the Warrant or the Common Stock issuable upon exercise of the
Warrant unless and until (i) it shall have notified the Company of the proposed
disposition, and (ii) if requested by the Company, it shall have furnished the
Company with an opinion of counsel (which counsel may either be inside or
outside counsel to the Holder) satisfactory to the Company and its counsel to
the effect that (A) appropriate action necessary for compliance with the 1933
Act has been taken, or (B) an exemption from the registration requirements of
the 1933 Act is available. Notwithstanding the foregoing, the restrictions
imposed upon the transferability of any of its rights to acquire Common Stock or
Common Stock issuable on the exercise of such rights do not apply to transfers
from the beneficial owner of any of the aforementioned securities to its nominee
or from such nominee to its beneficial owner, and shall terminate as to any
particular share of Common Stock when (1) such security shall have been
effectively registered under the 1933 Act and sold by the holder thereof in
accordance with such registration or (2) such security shall have been sold
without registration in compliance with Rule 144 under the 1933 Act, or (3) a
letter shall have been issued to the Holder at its request by the staff of the
Securities and Exchange Commission or a ruling shall have been issued to the
Holder at its request by such Commission stating that no action shall be
recommended by such staff or taken by such Commission, as the case may be, if
such security is transferred without registration under the 1933 Act in
accordance with the conditions set forth in such letter or ruling and such
letter or ruling specifies that no subsequent restrictions on transfer are
required. Whenever the restrictions imposed hereunder shall terminate, as
hereinabove provided, the Holder or holder of a share of Common Stock then
outstanding as to which such restrictions have terminated shall be entitled to
receive from the Company, without expense to such holder, one or more new
certificates for the Warrant or for such shares of Common Stock not bearing any
restrictive legend.

 

7



--------------------------------------------------------------------------------

(d) Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.

(e) Risk of No Registration. The Holder understands that if the Company does not
register with the Securities and Exchange Commission pursuant to Section 12 of
the 1933 Act, or file reports pursuant to Section 15(d), of the Securities
Exchange Act of 1934 (the “1934 Act”), or if a registration statement covering
the securities under the 1933 Act is not in effect when it desires to sell
(i) the Warrant, or (ii) the Common Stock issuable upon exercise of the Warrant,
it may be required to hold such securities for an indefinite period. The Holder
also understands that any sale of the Warrant or the Common Stock issuable upon
exercise of the Warrant which might be made by it in reliance upon Rule 144
under the 1933 Act may be made only in accordance with the terms and conditions
of that Rule.

(f) Accredited Investor. Holder is an “accredited investor” within the meaning
of Rule 501 of Regulation D under the 1933 Act, as presently in effect.

11. MODIFICATION AND WAIVER. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.

12. NOTICES. Any notice, request or other document required or permitted to be
given or delivered to the holder hereof or the Company shall be delivered or
shall be sent by an established overnight service provider (e.g., Federal
Express), or registered or certified mail, postage prepaid, to each such holder
at its address as shown on the books of the Company or to the Company at the
address indicated therefor in the first paragraph of this Warrant or such other
address as either may from time to time provide to the other in accordance with
this Section.

13. BINDING EFFECT ON SUCCESSORS. This Warrant shall be binding upon any
corporation succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets. All of the obligations of the
Company relating to the Common Stock issuable upon the exercise of this Warrant
shall survive the exercise and termination of this Warrant. All of the covenants
and agreements of the Company shall inure to the benefit of the successors and
assigns of the holder hereof.

14. DESCRIPTIVE HEADINGS AND GOVERNING LAW. The description headings of the
several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of Texas, without giving effect to
principles of conflicts of laws.

15. LOST WARRANTS. The Company represents and warrants to the Holder hereof that
upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction, or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity reasonably satisfactory
to the Company, or in the case of any such mutilation upon surrender and
cancellation of such Warrant, the Company, at its expense, will

 

8



--------------------------------------------------------------------------------

make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.

16. FRACTIONAL SHARES. No fractional shares shall be issued upon exercise of
this Warrant. The Company shall, in lieu of issuing any fractional share, pay
the holder entitled to such fraction a sum in cash equal to such fraction
multiplied by the then effective Exercise Price.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized.

 

 

MOTIVE, INC.

a Delaware corporation

By:   /s/ April Downing Name:   April Downing Title:   Acting Chief Financial
Officer and Vice President of Finance and Investor Relations



--------------------------------------------------------------------------------

EXHIBIT A

SUBSCRIPTION FORM

Date:                     , 200        

Motive, Inc.

12515 Research Boulevard

Building 5

Austin, TX 78759

Attn: President

Ladies and Gentlemen:

 

¨ The undersigned hereby elects to exercise the warrant issued to it by Motive,
Inc. (the “Company”) and dated February 20, 2006, (the “Warrant”) and to
purchase thereunder                                                   shares of
the Common Stock of the Company (the “Shares”) at a purchase price of
                                     Dollars ($                ) per Share or an
aggregate purchase price of                                  Dollars
($                ) (the “Exercise Price”). Pursuant to the terms of the Warrant
the undersigned has delivered the Exercise Price herewith in full in cash or by
certified check or wire transfer.

 

¨ The undersigned hereby elects to convert                              percent
(            %) of the value of the Warrant pursuant to the provisions of
Section 1.2 of the Warrant.

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

 

Name:____________________________

Address:__________________________

_________________________________

 

Very truly yours,

___________________________________

By: ________________________________

Title: _______________________________